IN THE COURT OF APPEALS OF TENNESSEE

                                                   FILED
RAVENWOOD PHASE II HOMEOWNERS    )    C/A NO. 03A01-9705-CV-00156
ASSOCIATION, GEORGE A. BELLVILLE,)                  August 26, 1997
and SUSAN L. PATTON,             )
                                 )                 Cecil Crowson, Jr.
     Plaintiffs-Appellants,      )                 Appellate C ourt Clerk
                                 )
                                 )
                                 )    APPEAL AS OF RIGHT FROM THE
v.                               )    KNOX COUNTY CIRCUIT COURT
                                 )
                                 )
                                 )
FRANKLIN PROPERTY I, LTD.,       )
and BILL HODGES, General Partner,)
                                 )    HONORABLE WHEELER A. ROSENBALM
     Defendants-Appellees.       )    JUDGE



For Appellants                        For Appellees

DONALD E. OVERTON                     CLARENCE RISIN
GLENNA W. OVERTON                     STEPHEN G. ANDERSON
Overton & Overton                     Baker, Donelson, Bearman &
Knoxville, Tennessee                    Caldwell
                                      Knoxville, Tennessee




                           OPINION




AFFIRMED AND REMANDED                                         Susano, J.

                                  1
            The trial court granted the motion of defendants,

Franklin Property I, Limited, and Bill Hodges (“Franklin”), for

sanctions against the plaintiffs, Ravenwood Phase II Homeowners

Association, Inc., George A. Bellville, and Susan L. Patton

(“Ravenwood”) and their attorneys, for failure to comply with an

order compelling Ravenwood to respond to Franklin’s

interrogatories and requests for production of documents.

Ravenwood and their attorneys appealed, raising two issues which

present the following questions for our review:



            1. Did the trial court err in ruling that
            Ravenwood had failed to comply with its order
            to respond to Franklin’s interrogatories and
            requests for production of documents?

            2. Did the trial court err in awarding
            sanctions against Ravenwood and its counsel?



We affirm.



                                      I



             Ravenwood originally filed suit against Franklin for

damages and other relief, based upon an alleged drainage nuisance

that existed on the Association’s property.1           On August 14, 1995,

Franklin served its interrogatories and requests for production

of documents on Ravenwood.       On September 25, 1995, having

received no response, Franklin filed a motion to compel Ravenwood

to respond to their discovery requests.          On October 9, 1995, the

trial court entered an order requiring Ravenwood to respond to

Franklin’s discovery requests within ten days.            However,

      1
       Ravenwood’s claim was ultimately dismissed by the trial court.   That
decision was not appealed.

                                      2
Ravenwood made no effort to respond within the ten-day period.

In fact, it did not file its answers to the interrogatories until

April 1, 1996, almost six months after the entry of the trial

court’s order.



            Although Ravenwood finally submitted answers to most of

the interrogatories, they objected to most of Franklin’s requests

for document production and furnished no documents.    In the

months that followed, counsel for Franklin attempted to arrange

for discovery of the requested documents.    In particular, counsel

sought to review various corporate records pertaining to

Ravenwood.    After Ravenwood objected that such a request was

overbroad and unduly burdensome, Franklin’s counsel narrowed his

request on two occasions, and he was eventually allowed to

inspect certain documents in Ravenwood’s possession.    However, he

testified that Ravenwood did not produce the file cabinet of

documents to which their attorney had previously referred, but

instead provided only two letters and a copy of the complaint in

this case.    On September 9, 1996, Franklin filed a motion for

sanctions against Ravenwood, requesting that Ravenwood be ordered

to pay the reasonable expenses incurred by Franklin “in obtaining

the requested documents and obtaining this Order.”



            The trial court found that Ravenwood had failed to

comply with its order of October 9, 1995.    Consequently, it

imposed sanctions, jointly and severally, against the appellants

and their attorney, in the amount of $1,976.70.    After the trial

court denied Ravenwood’s motion for a new trial, this appeal

followed.


                                  3
                                II



          Rule 37.02 of the Tennessee Rules of Civil Procedure

permits a trial court to impose various sanctions in response to

a party’s failure to comply with an order to provide or permit

discovery.   It also provides that in lieu of, or in addition to,

such specified sanctions,



          the court shall require the party failing to
          obey the order or the attorney advising the
          party or both to pay the reasonable expenses,
          including attorney’s fees, caused by the
          failure, unless the court finds that the
          failure was substantially justified or that
          other circumstances make an award of expenses
          unjust.



Rule 37.02, Tenn.R.Civ.P.



          Determinations regarding discovery matters lie within

the sound discretion of the trial court.   Price v. Mercury Supply

Co., 682 S.W.2d 924, 935 (Tenn.App. 1984).   By the same token, a

trial court is vested with “broad discretion to fashion sanctions

for discovery abuses....”   Pettus v. Hurst, 882 S.W.2d 783, 787

(Tenn.App. 1993).   As a result, a trial court’s decision

regarding the imposition of sanctions will not be disturbed on

appeal, absent a showing of an abuse of that discretion.    Lyle v.

Exxon Corp., 746 S.W.2d 694, 699 (Tenn. 1988); Brooks v. United

Uniform Co., 682 S.W.2d 913 (Tenn. 1984); Holt v. Webster, 638
S.W.2d 391, 394 (Tenn.App. 1982).




                                 4
                                 III



            After reviewing the record, we are of the opinion that

the trial court correctly found that Ravenwood had violated its

order of October 9, 1995, and that the trial court did not abuse

its discretion in imposing sanctions for such noncompliance.



            The simple fact of the matter is that Ravenwood and

their counsel did not timely respond to the defendants’ discovery

requests, nor to the trial court’s order compelling discovery.

Ravenwood chose to ignore the trial court’s mandate that it fully

comply with Franklin’s discovery requests within ten days, when

they failed to serve their answers to interrogatories until

almost six months after the entry of the order.    We fail to

understand how Ravenwood can argue in good faith that the trial

court erred in finding them in violation of the discovery order

of October 9, 1995.    Ravenwood’s claim that it objected to the

requests for production of its corporate records is not

persuasive.    It did not make such an objection at the appropriate

time, i.e., during the 30-day period following its receipt of the

request.    See Rule 34.02, Tenn.R.Civ.P.   Instead, Ravenwood’s

objections came well after the trial court had been forced to

order the plaintiffs’ compliance with Franklin’s discovery

requests.    Thus, we find Ravenwood’s first issue to be without

merit.



            In its second issue, Ravenwood argues that even if the

trial court correctly found that they had not complied with the

court’s discovery order, the court erred in imposing sanctions


                                  5
against Ravenwood and their counsel.    We disagree.   Rule 37.02 of

the Rules of Civil Procedure clearly confers such authority on

the trial court where a party “fails to obey an order to provide

or permit discovery.”    Id.   The situation in this case falls

squarely within that provision.



            Ravenwood’s assertion that Franklin’s counsel engaged

in a “fishing expedition”, and that he was already in possession

of the requested documents, misses the point; even if these

contentions were true, they would provide no justification for

Ravenwood’s disregard of the rules of discovery and the order of

the trial court.    The record contains no indication that

Franklin’s attorney made the requests for any improper purpose,

or that he already possessed or had inspected all of the

documentation that he deemed significant to the preparation of

his case.    Furthermore, it is not an attorney’s place to dictate

his or her adversary’s discovery strategy, or to decide for his

or her adversary what is or is not important evidence.     Thus,

Ravenwood’s contention that Franklin should have elected to

request admissions--rather than the production of documents--is

without merit.



            Finally, Ravenwood complains that the majority of the

expenses awarded as sanctions to Franklin were occasioned only by

Franklin’s pursuit of those sanctions.    This argument is also

meritless.   Once again, Rule 37.02 expressly permits an award of

reasonable expenses and attorney’s fees caused by a party’s

failure to comply with a discovery order.    Rule 37.02,

Tenn.R.Civ.P.    Since the expenses for which reimbursement was


                                   6
sought would not have been incurred had Ravenwood simply complied

with Franklin’s discovery requests and the trial court’s

subsequent order, Ravenwood and their attorneys have no one to

blame but themselves.



          We therefore hold that the trial court correctly

determined that Ravenwood violated its order of October 9, 1995.

Likewise, it did not abuse its discretion in imposing sanctions

against Ravenwood and their attorneys, pursuant to Rule 37.02 of

the Tennessee Rules of Civil Procedure.     The judgment of the

trial court is affirmed.   Costs on appeal are assessed against

the appellants and their surety.



          The appellees argue that this appeal is frivolous.        We

agree.   We therefore remand this case to the trial court for the

determination of damages in accordance with T.C.A. § 27-1-122, as

well as the enforcement of the trial court’s judgment and the

collection of costs assessed there, all pursuant to applicable

law.




                                       __________________________
                                       Charles D. Susano, Jr., J.




                                   7
CONCUR:



_________________________
Houston M. Goddard, P.J.



_________________________
Herschel P. Franks, J.




                            8